Fourth Court of Appeals
                                 San Antonio, Texas
                                      February 9, 2015

                                    No. 04-14-00556-CV

             IN THE INTEREST OF C.L.W., S.S.W., AND L.M.W., Children,

                  From the 37th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2010-CI-15199
                          Honorable Richard Price, Judge Presiding


                                       ORDER
      Appellee has filed an unopposed motion to abate this appeal so the parties may mediate
their dispute. We grant the motion and order the deadlines in this appeal are suspended until
March 16, 2015. A motion to dispose of this appeal or appellee’s brief must be filed by March
16, 2015.


                                                  _________________________________
                                                  Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 9th day of February, 2015.



                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court